





DIGITAL REALTY TRUST, INC.

[DIRECTOR NAME]
[ADDRESS]


Re: Director Confidentiality Agreement


Dear [DIRECTOR]:


This Director Confidentiality Agreement (this “Agreement”) governs the
disclosure of information by and between the Digital Group, defined below, and
you. For good and valuable consideration, and in consideration for your
membership with the Board of Directors (the “Board”) of Digital Realty Trust,
Inc. (the “Company”), you and the Company agree as follows:
1.Confidentiality.
(a)    During the term of your service as director of the Company and for the
duration set forth in Section 1(g) below, you shall be prohibited, directly or
indirectly, from disseminating, otherwise disclosing, and/or using for any
purpose, including, without limitation, for your personal benefit, any
Confidential Information (as defined below), except (i) as may be required by
law, (ii) in the proper performance of your service as a director or (iii) as
authorized in writing by the Board. For the avoidance of doubt, nothing in this
Agreement will prohibit, or be construed to prohibit, you from filing a charge
with, reporting possible violations of federal law or regulation to, or
participating, cooperating with or providing information (including trade
secrets) in confidence to any governmental agency or entity, including but not
limited to the Equal Employment Opportunity Commission, the Department of
Justice, the Securities and Exchange Commission, the Commodity Futures Trading
Commission, Congress, or any agency Inspector General, making other disclosures
that are protected under the whistleblower, anti-discrimination, or
anti-retaliation provisions of federal, state or local law or regulation, or
from providing information (including trade secrets) to your attorney or in a
sealed complaint or other document filed in a lawsuit or other governmental
proceeding; provided, however, that you may not disclose information of the
Digital Group that is protected by the attorney-client privilege, except as
otherwise required by law.  You do not need the prior authorization of the
Company to make any such reports or disclosures, and you are not required to
notify the Company that you have made such reports or disclosures.
(b)    “Confidential Information” in whatever form (oral, written, electronic or
otherwise) includes, but is not limited to: (i) all trade secrets or privileged
records of the Company, Digital Realty Trust, L.P. (the “Operating
Partnership”), or their respective subsidiaries or affiliates (collectively, the
“Digital Group”); (ii) all information concerning the business of the Digital
Group which is not intended to be disseminated (in whole or in part) to the
public or other participants in the trades or businesses of the Digital Group,
and/or which is otherwise not generally known to competitors; (iii) all
information relating to the past, present or future business or affairs of the
Digital Group, including customer and vendor information,









--------------------------------------------------------------------------------







development and acquisition activities, and proprietary information technology
of the Digital Group which a reasonable person with knowledge of the industry in
which the Digital Group operates would conclude is desirable for the Digital
Group to maintain as confidential information; and (iv) all information provided
to the Digital Group by third parties which information is subject to a duty by
any member of the Digital Group to maintain as confidential.
(c)    Notwithstanding the foregoing, Confidential Information shall not include
any information that (i) is or becomes generally available to the public other
than as a result of any unauthorized disclosure by you; (ii) was in your
possession prior to your election to the Board free of any obligation of
confidentiality; or (iii) is independently developed by you outside the scope of
your service as a director without reliance in any way on the information
provided by the Digital Group.
(d)    If you are required to disclose any Confidential Information by a court
order or other specific governmental action, you may comply with such disclosure
requirement, unless the Digital Group, at its own expense, is successful in
having the effect of such requirement stayed pending an appeal or further review
thereof, or revised, rescinded or otherwise nullified. In all events, you agree
to notify the Company promptly if at any time a request or demand of any kind is
made to you to disclose any Confidential Information. The Company shall have the
right, at its cost, to intervene in any proceeding in which you are being asked
to disclose any Confidential Information.
(e)    Upon termination of your service as a director of the Company, you will
not receive or remove from the files or offices of the Digital Group any
originals or copies of documents or other materials (physical, electronic or
otherwise) of the Digital Group, and you will return any such documents or
materials (physical, electronic or otherwise) otherwise in your possession. You
further agree that, upon termination of your service as a director of the
Company, you will maintain in strict confidence and not disclose the projects in
which any member of the Digital Group is involved or contemplating.
(f)    At the Company or the Digital Group’s request, upon termination of your
service as a director of the Company, you agree to turn over to the Company or
the Digital Group all notes, data, disks, tapes, lists, reference items,
memoranda, records and other materials in any way relating to any Confidential
Information, and other documents which are in your possession or control
belonging to the Company or any of its subsidiaries or relating to its business,
unless such Confidential Information is subject to a pending litigation hold or
is required by law to be retained by you.
(g)    The covenants of confidentiality set forth in this Agreement will
continue and must be maintained from the date hereof until (i) with respect to
trade secrets (as defined by applicable law), the time period following your
resignation or removal as a director during which such trade secrets maintain
their status as such under applicable law, and (ii) with respect to all other
Confidential Information, a period of ten (10) years has elapsed following your
resignation or removal as a director.
2.    Miscellaneous.


- 2 -



--------------------------------------------------------------------------------







(a)    In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.
(b)    No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.
(c)    Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows, with notice deemed given as indicated: (a) by
personal delivery, when actually delivered; (b) by overnight courier, upon
written verification of receipt; (c) by facsimile transmission, upon
acknowledgment of receipt of electronic transmission; or (d) by certified or
registered mail, return receipt requested, upon verification of receipt. Notices
to Company shall be sent to Four Embarcadero Center, Suite 3200, San Francisco,
CA 94111 to the attention of the Legal Department or to such other address as
the Company may specify in writing.
(d)    This Agreement shall be governed by and construed in accordance with the
laws of California (without reference to the conflicts of laws provisions
thereof). Any action, suit, or other legal proceeding which is commenced to
resolve any matter arising under or relating to any provision of this Agreement
shall be commenced only in a court of California (or, if appropriate, a federal
court located within California), and each party consents to the jurisdiction of
such a court. Each party to this Agreement hereby irrevocably waives any right
to a trial by jury in any action, suit or other legal proceeding arising under
or relating to any provision of this Agreement.
(e)    This Agreement supersedes all prior agreements, written or oral, between
you and the Company relating to the subject matter of this Agreement. This
Agreement may not be modified, changed or discharged in whole or in part, except
by an agreement in writing signed by the each party to this Agreement.
[Remainder of Page Intentionally Left Blank]
    


- 3 -



--------------------------------------------------------------------------------








Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter in the space provided below for your
signature and returning it to Joshua A. Mills, General Counsel of the Company.
Please retain one fully-executed original for your files.


Sincerely,


Digital Realty Trust, Inc.,
a Maryland corporation




By:                    
Name:
Title:






Accepted and Agreed,
this ____ day of ___________, 2017.




By:                     
[DIRECTOR NAME]






- 4 -

